MARY R. RUSSELL, Judge.
T.C. (“Mother”) appeals from the juvenile court’s order and judgment placing her 12-month-old son, G.C. (“Infant”), in the legal custody of the Division of Family Services (“DFS”), which placed Infant in the physical custody of Mother’s grandmother. On appeal, Mother contends that the juvenile court erred in entering its order and judgment pursuant to section 211.031.1(1) RSMo 20001 because it lacked jurisdiction over Infant. We reverse in that there was not clear and convincing evidence adduced at the hearing for the juvenile court to find Infant was in need of care and treatment.
Mother left Infant at her friend’s trailer residence in Franklin County sometime in the early morning hours of April 10, 2000. She did so as she was scheduled to appear in criminal court in St. Louis at 9 a.m. She did not have a car and relied on her Mend for transportation. The Mend’s elderly, blind mother and 12-year-old daughter were to care for Infant during Mother’s absence.
While Mother was in court, DFS received an emergency report stating that the 12-year-old caregiver “couldn’t take it any longer,” “that there wasn’t any food in the house, that she had attempted to contact her mother and tell her ... that there was no food in the house and that her mother had instructed her to feed [Infant] cornmeal.”
A DFS investigator attempted to contact Mother by calling the emergency numbers that Mother left at the trailer, but her attempts were unsuccessful. The investigator took Infant into protective custody, and was able to contact Mother’s grandmother, who picked up Infant and took him into her home.
Mother did not leave the St. Louis courthouse until 6 p.m. At that time, Mother first learned that there was a problem involving Infant. Although she had access to a telephone earlier in the day, she made no attempt to contact Infant’s caregivers.2 She returned to Franklin County over 19 hours after leaving Infant at the trailer.
The next day, the juvenile officer filed a petition alleging that Infant was in such condition or surroundings that his welfare required the court to take immediate custody. A First Amended Petition was filed alleging that Infant was in need of care and treatment under supervision of the court because: Mother was unable to be located at the emergency numbers left at the trailer; Infant was inappropriately left with a 12-year-old and an elderly blind woman, both of whom were incapable of providing proper care; and the trailer was filthy with no sheets on the beds, dirty *410clothes strewn about, drawers pulled out, and a bag of sexual devices sitting in the corner.
Mother, who was represented by counsel, testified at the hearing that she “had a little bit of a drug problem.” She further stated, “I’m not asking for full custody of [Infant] right now,” and “[Infant] does not need to be completely in my care....” At the close of the evidence, the guardian ad litem representing the Infant recommended that the juvenile court assume jurisdiction over the Infant as he felt that the “petition has been proven by clear and cogent evidence.”
The juvenile court entered its finding of jurisdiction in which it determined that the allegations in the petition were established by clear, cogent, and convincing evidence and, therefore, Infant was under the court’s jurisdiction pursuant to section 211.031.1(1). The juvenile court also entered its order and judgment of disposition placing Infant in the legal custody of DFS under supervision of the court until further order. Infant was placed in the physical custody of Mother’s grandmother, who had been the primary babysitter in the past.
On appeal, Mother now asserts that the juvenile court erred in that it lacked jurisdiction to enter its order and judgment because there was insufficient evidence that Infant was in need of care and treatment pursuant to section 211.031.
Section 211.031 provides in pertinent part:
1. Except as otherwise provided in this chapter, the juvenile court ... shall have exclusive original jurisdiction in proceedings:
(1) Involving any child ... who is alleged to be in need of care and treatment because:
(a) The parents, or other persons legally responsible for the care and
support of the child ... neglect or refuse to provide proper support, education which is required by law, medical, surgical or other care necessary for his or her well-being; ...
(b) The child ... is otherwise without proper care, custody or support;
[[Image here]]
Juvenile proceedings are in the nature of civil proceedings, and the standard of review is the same as in a court-tried case. In Interest of S.B., 712 S.W.2d 18, 19 (Mo.App.1986). The standard of review of the assertion of jurisdiction by the juvenile court upon finding that a child is in need of care because of parental neglect is one of deference to the juvenile court, whose judgment will be sustained unless there is no substantial evidence to support it. Id.
To assert jurisdiction under section 211.031.1(1), the juvenile court must find clear and convincing evidence that the child is in need of care because the parent has neglected to provide the care necessary for the child’s well-being. In Interest of L.J.M.S., 844 S.W.2d 86, 92 (Mo.App.1992). In reviewing the sufficiency of the evidence, we consider the evidence and all reasonable inferences therefrom in the light most favorable to the trial court’s judgment, and defer to the trial court on matters of witness credibility. In Interest of R.G., 885 S.W.2d 757, 763 (Mo.App.1994).
Mother contends that the record reflects only one isolated instance of poor judgment, and that such evidence does not prove she neglected to properly care for Infant. In support of her argument, Mother relies on In re S.B. In S.B., a mother left her child at her aunt’s residence for an afternoon. S.B., 712 S.W.2d at 19. Because the mother’s aunt was not *411home, she left the child in the care of her 18-year-old cousin. Id. That afternoon, the cousin sexually molested the child, causing the child to become infected with gonorrhea and herpes. Id. The juvenile authorities took custody of the child and filed a petition charging the mother with neglect. Id. The petition alleged that mother’s cousin had previously sexually molested another child and that mother “was aware of the prior sexual molestation.” Id. This court reversed the trial court’s finding of neglect because “[tjhere was no substantial evidence that [mother’s cousin] had, in fact, previously abused the other child.” Id. Although the evidence showed that the cousin had been charged with sexual abuse, he had never been convicted. Id. Moreover, mother and her sister testified that they had reason to believe that the prior sexual abuse charge was a fabrication that resulted from a totally unrelated “family feud.” Id. This court found that, although mother did not exercise “the best judgment” in leaving her child with someone who had previously been charged with sexual abuse, she had a reasonable basis to believe the charge was unjust. Id. Because there was “[n]o other evidence even remotely intimating] the absence of concerned parenting,” this court concluded that this “isolated incident” did not suggest mother failed to supply the child with the minimum quality of care that the community would tolerate. Id.
Mother further contends her case is indistinguishable from S.B. because the record reflects only one isolated instance in which Mother failed to exercise the best judgment, but did not neglect Infant because she reasonably believed that the 12-year-old and the elderly blind woman could provide proper care.
While we ultimately agree with Mother that the evidence presented in this record is insufficient to prove “neglect,” it is important to correct Mother’s misinterpretation of S.B. and to further set out recognized principles applicable to all neglect cases.
A pattern of neglect is not necessary for a court to assert jurisdiction. The juvenile court does not have to find that a dangerous situation exists, but only that there has been a failure to supply the child with the minimum quality of care that the community will tolerate. In the Interest of M.A.T., 934 S.W.2d 2, 3 (Mo.App.1996). When faced with a potentially harmful situation, the juvenile court need not wait until harm is done before it can act. In Interest of J.J., 718 S.W.2d 235, 237 (Mo.App.1986). Rather, the court is authorized to act to prevent the deterioration of a child’s situation. Id.; In Interest of E.J., 741 S.W.2d at 894. At the risk of being wrong, we are required to protect innocent children who cannot care for themselves.
Although the concurring opinion states without legal authority, “that it is in a child’s best interest to remain in the custody of his or her parents, unless the evidence clearly indicates otherwise,” our paramount consideration is the welfare of the child, which supercedes our preference for parental custody. In Interest of E.J., 741 S.W.2d 892, 894 (Mo.App.1987).
Despite some testimony which hinted at problem areas in Mother’s character and ability to care and support Infant, we find the evidence adduced at the hearing was insufficient in several respects for the court to assume jurisdiction of Infant. The record presented to us on appeal does not clearly convince us that the court should have assumed jurisdiction over Infant. The juvenile court, as well, stated, “this is not the worst case we’ve ever seen” and “in the scale of one to ten, this is way *412down at the bottom of the list (sic) kind of case as far as I am concerned.”
First, Mother testified that she spent several days a week with her grandmother in St. Louis, who had been the normal babysitter for Infant. She also lived 3-4 days a week in the trailer in Franklin County, where the 12-year-old girl and the girl’s elderly, blind grandmother also resided. It is unclear what the exact living conditions were that Mother was providing Infant. Mother testified that when she stayed at the trailer, she and Infant slept in the living room and kitchen. The caseworker stated the living room and kitchen area of the trailer were reasonably clean and there was adequate food for Infant. She found the bedroom not in good condition, with no sheets on the bed, dirty clothes strewn about, and a bag of sexual devices in a corner, however, the only evidence regarding Infant’s exposure to these inappropriate areas of the trailer was hearsay testimony from the 12-year-old babysitter that Infant was not allowed in these areas.
Second, Mother explained her absence for 19 hours from Infant and her failure to contact the caregiver was due to a court appearance she was required to make in the St. Louis City courts where she was a defendant in a criminal proceeding. We do not know the nature of this proceeding, its disposition, nor its impact on her ability to care for Infant.
Third, Mother’s admission of a drug problem was stated by her as being in the past. No evidence was adduced if she still used illegal drugs, had any criminal convictions, or had been unable to care for Infant due to her usage of drugs.
Fourth, the juvenile court’s judgment, as required by section 211.183 stated that among the reasonable efforts to prevent or eliminate the need for removal of Infant, that various services had been provided to Mother “pursuant to [an] active and ongoing protective services case.” It further stated, “DFS maintained an open protective services case, including actively working with Mother to keep the child safely in her home.” The record, however, is devoid of the nature of the active and ongoing protective service case against Mother.
Although one witness from the Franklin County Division of Family Services office testified there was a protective service case that had been opened due to Mother’s testing positive for methamphetamines at Infant’s birth, there was inconclusive evidence regarding whether there was an open juvenile court proceeding in St. Louis City courts. The court herein concluded the hearing on September 21, 2000, asking the parties for verification of what other orders and proceedings had possibly been entered regarding the custody of Infant. Neither the October 5, 2000 judgment, nor any other part of this record, provides an answer to that issue.
We are mindful of our standard of review to consider the evidence and all reasonable inferences therefrom in the light most favorable to the judgment, and give due regard to the opportunity of the juvenile court to judge the credibility of witnesses. In Interest of T.S., 925 S.W.2d 486, 487 (Mo.App.1996). We find that the limited evidence presented at the hearing, however, is not sufficient to meet the requirements of section 211.031.1(1) for the court to take jurisdiction over Infant. The juvenile court’s judgment is reversed.
ROBERT G. DOWD, JR., P.J., concurs.

. All further statutory references are to RSMo 2000 unless otherwise indicated.


. Although Mother testified that she unsuccessfully attempted to call her grandmother to have her check on Infant, she never called Infant's caregivers directly.